Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-10 are allowed. The following is an examiner’s statement of reasons for allowance:  
The prior art does not disclose A voltage application device of a tester that tests electrical characteristics of a plurality of devices under test formed on a substrate, the voltage application device comprising: a voltage setting controller that sets a number of transient steps, step time, and step voltage as transient voltage setting parameters such that when a predetermined setting condition including a set voltage value is given, a step-like transient voltage waveform having a plurality of transient steps adapted to the predetermined setting condition is formed; and a device power supply (DPS) configured to supply power to the plurality of devices under test formed on the substrate, wherein the voltage application device outputs, to the plurality of devices under test formed on the substrate, an output voltage having the step-like transient voltage waveform based on the transient voltage setting parameters set by the voltage setting controller, the voltage application device is a high-order lag system of a second-order or higher in which an overshoot occurs in a response obtained when an output voltage output from [[a]] the device power supply is step-input to the devices under test connected to the voltage application device with respect to a set voltage, and an end point of a step time of each of the transient steps set in the voltage setting controller is set to be a time between an end point of a rising time and an overshoot time in a step response curve 
The prior art does not disclose A method of forming an output voltage waveform using a voltage application device to test electrical characteristics of a plurality of devices under test formed on a substrate, the method comprising: 4/11Appl. No. 16/645,609Docket No. TEL-19075US/216567 In Reply to Office Action of September 27, 2021 when a condition including a set voltage value is given, setting a number of transient steps, step time, and step voltage, as transient voltage setting parameters, such that a step-like transient voltage waveform having a plurality of transient steps adapted to the condition is formed; and forming an output voltage having the step-like transient voltage waveform based on the transient voltage setting parameters; applying the output voltage having the step-like transient voltage waveform to the plurality of devices under test formed on the substrate using the voltage application device, wherein a response when the output voltage output from the voltage application device is step-input to the plurality of devices under test connected to the voltage application device is a high-order lag system of a second-order or higher in which an overshoot occurs with respect to the set voltage, and an end point of the step time of each of the transient steps is set to be a time between an end point of a rising time and an overshoot time in a step response curve of the high-order lag system to remove the overshoot from each transient step as recited in claim 6. Claims 7-10 depend from allowed claim 6, they are also allowed accordingly.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Joyner, Jr. et al (Pat# 4,308,491) disclose Automatic Fault Protection System For Power Recovery Control
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINH P NGUYEN whose telephone number is (571)272-1964. The examiner can normally be reached M-F 6:10am-3:40pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUY PHAN can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 

/VINH P NGUYEN/Primary Examiner, Art Unit 2867